                             UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NORTH CAROLINA
                                   WESTERN DIVISION
                                    No. 5:19-cv-146-BO

ROI REVOLUTION, INC,                                   )
                                                       )
        Plaintiff,                                     )
                                                       )
V.                                                     )              ORDER
                                                       )
NOBILIS HEALTH CORP. ,                                 )
                                                       )
        Defendant.                                     )


        This cause comes before the Co urt sua sponte based on the Court 's authority to manage its

own docket. On October 25 , 20 19, defendant, Nobilis Health, notified the Court that it had filed a

vo luntary petition w1der Chapter 7 in the District of Delaware. The filing of the bankruptcy petition

appears to operate as an automatic stay of this litigation against    obilis pursuant to 11 U .S.C. §

362 .

        Accordingly, this case is STAYED. The parties are DIRECTED to notify the Court when

the stay may be lifted.




        SO ORDERED, this
                                  •
                                   j   r   day of April , 2020.




                                               TE     CE W . BOYLE
                                               CHIEF UNITED STATES




          Case 5:19-cv-00146-BO Document 22 Filed 04/20/20 Page 1 of 1
